Exhibit 21 LIST OF RALCORP HOLDINGS, INC. SUBSIDIARIES Aiko Acquisition Corporation Ralcorp Frozen Bakery Products, Inc. State of Incorporation: Nevada State of Incorporation: Delaware Bloomfield Bakers, A California Ralcorp Receivables Corporation Limited Partnership State of Incorporation: Nevada State of Incorporation: California Bremner Food Group, Inc. Ralston Food Sales, Inc. State of Incorporation: Nevada State of Incorporation: Nevada Community Shops, Inc. RH Financial Corporation State of Incorporation: Nevada State of Incorporation: Illinois Cottage Bakery,Inc. Ripon Foods, Inc. State of Incorporation: California State of Incorporation: Wisconsin Flavor House Products, Inc. Sugar Kake Cookie Inc. State of Incorporation: Delaware State of Incorporation: Delaware Heritage Wafer, LLC The Bun Basket, Inc. State of Incorporation: Wisconsin State of Incorporation: Michigan LH Acquisition, LLC The Carriage House Companies, Inc. State of Incorporation: Utah State of Incorporation: Delaware Lofthouse Bakery Products, Inc. Waffle Holdings Ltd. State of Incorporation: Nevada Organized under the laws of British Columbia, Canada Lovin Oven, LLC Western Waffles Corp. State of Incorporation: Utah Organized under the laws of British Columbia, Canada Maggie Acquisition Corporation State of Incorporation: Nevada Medallion Foods, Inc. State of Incorporation: Arkansas National Oats Company State of Incorporation: Nevada Nutcracker Brands, Inc. State of Incorporation: Georgia Parco Foods, L.L.C. State of Incorporation: Delaware PL Financial Incorporated State of Incorporation: Nevada RAH Canada Limited Partnership Canadian Limited Partnership
